         Case 1:20-cv-02009-LTS-SLC Document 13 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CLARENCE LIVINGSTON,

                                Plaintiff,

         against
                                                         CIVIL ACTION NO.: 20 Civ. 2009 (LTS) (SLC)
DETECTIVE JOHN DOE., et al.,
                                                           ORDER GRANTING EXTENSION OF TIME
                                Defendants.



SARAH L. CAVE, United States Magistrate Judge:

         Defendants’ request for a stay in this matter is GRANTED IN PART AND DENIED IN PART.

For the reasons stated in the Letter-Motion at ECF No. 12, all deadlines are extended by 60 days.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 12.


Dated:             New York, New York
                   April 30, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge


Copies Mailed by Chambers To:           Clarence Livingston
                                        DIN No. 18R2570
                                        Groveland Correctional Facility
                                        P.O. Box 50
                                        Sonyea, NY 14556-0050
